United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2494EA
                                   _____________

Ruth Ann Smith,                        *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Kenneth S. Apfel, Commissioner, Social *    [UNPUBLISHED]
Security Administration,               *
                                       *
                   Appellee.           *
                                _____________

                            Submitted: December 16, 1998
                                Filed: December 23, 1998
                                 _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Ruth Ann Smith appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Smith disability insurance benefits and
supplemental security income. After careful review of the parties' briefs and the
administrative record, we conclude substantial evidence supports the decision of the
Commissioner that Smith is not disabled for social security purposes. We agree with
the magistrate judge that the testimony of a vocational expert was not required because
"[Smith] had no nonexertional impairment that significantly affected her residual
functional capacity to perform a full range of sedentary work activities." Having
concluded the magistrate judge's decision is correct, we affirm on the basis of the
magistrate judge's memorandum and order. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-